Citation Nr: 1727850	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar spine injury, status post laminectomy.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.  After his discharge from the Army, he had several subsequent periods of active duty as part of the Army Reserve and, later, the Army National Guard of Maryland.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In its decision, the RO denied the Veteran's requests for disability ratings higher than 20 percent for his lumbar spine disability and higher than zero percent (noncompensable) for his service-connected pes planus.  The RO also denied a separate claim for service connection for a heel spur of the left foot.  The Veteran's timely notice of disagreement, received in November 2007, mentioned only the increased rating for the lumbar spine.  Accordingly, that is the only issue on the title page of today's remand.  

The RO issued a statement of the case (SOC) in July 2009, which continued to deny a rating higher than 20 percent for the lumbar spine.  After the Veteran filed his substantive appeal (VA Form 9) and submitted additional evidence, the RO issued a supplemental statement of the case (SSOC) in January 2010.  There was a long delay between the issuance of the SSOC and the certification of this case to the Board.  During this period, the Veteran submitted many documents and the RO adjudicated several other claims.  With respect to the issue on appeal, the RO arranged new VA examinations of the spine in June 2011, January 2013 and August 2015.  After receiving the most recent examination report, the RO issued another SSOC in November 2015 and certified this appeal to the Board in January 2016.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board sincerely regrets any further delay, this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.

REMAND

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Unfortunately, the Board must remand this case because none of the available examination reports comply with the recent decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing ."  Id. at 170.  Although the available reports record the results of range of motion tests, they do not indicate whether the Veteran was tested during active or passive motion or in weight bearing or nonweight-bearing.  It is clear from Correia that such an examination is inadequate.  Id. at 169-70 ("Consequently, we are left with the inescapable conclusion that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.] § 4.59.")

On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 (2016) and Correia.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2010.

2. The Veteran should be scheduled for a VA orthopedic examination of the thoracolumbar spine.  The examiner should attempt to ascertain the current severity of the Veteran's service-connected residuals of a lumbar spine injury, status post laminectomy.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's thoracolumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of range of motion test results for (i) both active and passive motion, and (ii) in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





